PER CURIAM.
If tariff 699-A be not applicable to shipments made by the defendant in error, prior to October 11, 1910, over tlie St. Eouis, Iron Mountain & Southern Railway and its branch, the New Orleans & Northwestern Railroad, to Eerriday, and thence, over the Texas & Pacific Railway, to New Roads, then the contention of the defendant in error cannot be sustained. There is no controversy, as to the rate over the Texas & Pacific from Eerriday to New Roads; the only insistence of the defendant in error being that the rate prescribed by tariff 699-A over the St Eouis, Iron Mountain & Southern and its branch to Eerriday should have been applied to its shipments, rather than the local rate of tariff 4-A.
Tariff 699-A and its successor, 1264-A, are tariffs naming specific rates from certain designated points to particular stations; and Eerriday was not one of the stations therein named. These two tariffs did not, therefore, apply to Ferriday, and were inapplicable to the shipments involved in this case. The local tariffs, 4 -A, 5504, and 2496, were plainly applicable, and as the plaintiffs in error applied the local rate thus prescribed, in connection with the Texas & Pacific rate, less 10 per cent., in obedience to the rules of the Railroad Commission of Eouisjana, they were clearly within their rights, and judgment should have gone in their favor.
*248This precise question has been considered by the Louisiana Railroad Commission, in a penalizing proceeding between the parties now before this court, and the Commission after careful investigation and upon elaborate arguments, held as follows:
“The correct rates to apply on shipments of cotton seed moving from points on the New Orleans & Northwestern Railroad to New Roads prior to the issuance of the St. Louis, Iron Mountain & Southern Railway Company’s tariff No. 1264-A, and during the time in which the shipments upon which overcharges are claimed moved, was the New Orleans & Northwestern Railroad Company’s local distance tariff No. 4-A. We cannot agree with the contention of the plaintiffs that New Orleans & Northwestern Railroad Company’s freight tariff No. 699-A should have applied on these shipments, since it was a tariff naming specific rates from certain specific points to particular stations named in the tariff.”
It would seem that the Commission was considering the particular shipments in question here. Its ruling was, we think, entirely correct.
The judgment should be reversed, and the cause remanded to the trial court, with instructions to render judgment in accordance with the foregoing views and pursuant to the stipulation of counsel.
So ordered.